Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 12/02/2020.
Claims 1-20 have been examined in this application.  In addition claims 1-20 are currently pending.
This communication is the first action on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a return computation module in claims 1 and 4, a price configuration generator in claims 1, 5, 6, and 9, a price configuration selector in claims 1 and 8, a business constraint module in claim 9, a demand sensitivity module in claim 10, a demand estimator in claims 1 and 2, and a price optimizer in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1-10 are directed to a system or machine, and claims 11-20 are directed to a method or process. 
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  …estimate a set of demand values for the plurality of retail items at a plurality of discount levels…compute return on investment (ROI) values for the plurality of retail items, based on the estimated set of demand values and price attributes of the plurality of retail items…generate a plurality of price configurations for the plurality of retail items, wherein a price of one or more retail items in the plurality of price configurations is selected based on the computed ROI values…select an optimum price configuration from the plurality of price configurations based on a sales target for the portfolio, as drafted covers certain methods of organizing human activity.  That is the process of selecting an optimum price for retail items based on factors such as return on investment, demand, and price attributes falls within commercial interactions including marketing and sales activities.  Therefore the claim recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a demand estimator, a price optimizer comprising: a return computation module, a price configuration generator, and a price configuration selector.  With respect to a demand estimator, a price optimizer comprising: a return computation module, a price configuration generator, and a price configuration selector, the Examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.  Therefore, these additional elements represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a demand estimator, a price optimizer comprising: a return computation module, a price configuration generator, and a price configuration selector, represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  The claims is therefore not patent eligible.
As per claims 2 and 3, claims 2 and 3 only further narrow the abstract idea of claim 1, and contain no new additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception. The claims are therefore not patent eligible.
As per claim 4, claim 4 only further narrows the abstract idea of claim 1, and contain no new additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception. The claim is therefore not patent eligible.
As per claims 5, 6, 7, and 8, claims 5, 6, 7, and 8 only further narrow the abstract idea of claim 1, and contain no new additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.
As per claim 9, claim 9 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  provide one or more business constraints as inputs, as drafted covers certain methods of organizing human activity.  That is providing business constraints as inputs, is part of the overall abstract idea of selecting an optimum price for an item, which falls under commercial interactions including marketing and sales activities.  Therefore, the claim recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a business constraint module and a price configuration generator. With respect to these additional elements, the Examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.  Therefore, these additional elements represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a business constraint module and a price configuration generator represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  The claims is therefore not patent eligible.
As per claim 10, claim 10 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: estimate a demand sensitivity for the plurality of retail items based on the selected optimum price configuration, as drafted covers certain methods of organizing human activity.  That is, estimating a demand sensitivity for retail items is part of the overall abstract idea of selecting an optimum price for an item, which falls under commercial interactions including marketing and sales activities.  Therefore, the claim recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a demand sensitivity module. With respect to this additional element, the Examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.  Therefore, this additional element represents a generic computer component and amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a demand sensitivity module represents a generic computer component and amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  The claims is therefore not patent eligible.
As per claims 11-20, claims 11-20 contain the same abstract ideas as claims 1-10 and contain no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore directed to an abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 9, 11, 12, 13, and 19 are rejected under 35 U.S.C 103 as being unpatentable over Yang et al. (US 20200357013 A1), in view of Schroeder et al. (US 20030130883 A1).
As per claim 1,    
Yang discloses:
a price optimizer comprising:
a return computation module configured to compute return on investment (ROI) values for the plurality of retail items, based on the estimated set of demand values and price attributes of the plurality of retail items;

Yang discloses computing a return on investment based on a ratio of the change in revenue or change in gross merchandise volume (GMV), which can include revenue or total sales, to a predicted change in discount value.  The change in discount including the difference between a total coupon value (or discount) of one group versus the total coupon value of another group. (Yang, See at least: [106] Merely by way of example, the ROIB may be equal to ΔGMV/ΔC. The ΔGMV may represent a profit gained from issuing coupons to the groups 81, 82, and 83, which may be equal to, for example, a difference between a total GMV of the experimental group and a total GMV of the control group. ΔC may represent a cost for issuing coupons to groups 81, 82, and 83, which may be equal to, for example, a difference between a total coupon value issued to (or used by) the experimental group and a total coupon value issued to (or used by) the control group.  [0064] The GMV of a target user may refer to an amount of total sales value for merchandise…[0078] For example, the ROI of the candidate coupon issuing strategy may be equal to a ratio of a predicted net profit of the candidate coupon issuing strategy to a predicted cost of issuing coupons according to the candidate coupon issuing strategy. [0074] As used herein, a coupon value may refer to a discount rate or amount, such as a 10% discount, a price reduction of $2, or the like.)
Yang discloses:
a price configuration generator configured to generate a plurality of price configurations for the plurality of retail items, wherein a price of one or more retail items in the plurality of price configurations is selected based on the computed ROI values; and

Yang discloses generating a price configuration or an optimal coupon issuing strategy based on the computed or predicted ROI.  (Yang, see at least:  [0030] An aspect of the present disclosure relates to systems and methods for determining an optimal coupon issuing strategy for a plurality of target users. The optimal coupon issuing strategy may refer to a coupon issuing strategy, an ROI (or a predicted ROI) of which reaches a predetermined threshold or be the highest among a plurality of possible coupon issuing strategies.)
Yang discloses:
a price configuration selector configured to select an optimum price configuration from the plurality of price configurations based on a sales target for the portfolio.

Yang discloses selecting an optimum price configuration or coupon issuing strategy that selects a price based on a sales target or a threshold for the ROI, which is a factor of revenue or total sales. (Yang, See at least: [0004] The method may further include determining an optimal coupon issuing strategy for the plurality of target users based on the ROIs of the plurality of candidate coupon issuing strategies using a genetic algorithm. [0010] In some embodiments, the determining an optimal coupon issuing strategy for the plurality of target users may include one or more iterations, and each current iteration of the one or more iteration may include determining whether a termination condition is satisfied in the current iteration. [0115] An exemplary termination condition may be that the highest ROI of the candidate coupon issuing strategies in the current iteration exceeds a first threshold. [106] Merely by way of example, the ROIB may be equal to ΔGMV/ΔC. [0064] The GMV of a target user may refer to an amount of total sales value for merchandise (e.g., a product, a service)…)
Yang does not disclose:
a demand estimator configured to estimate a set of demand values for the plurality of retail items at a plurality of discount levels; and

While Yang discloses differences in gross merchandise volumes at different discount levels [0106], Yang does not specifically disclose the corresponding demands at that level.  Schroeder however teaches a demand estimator or sales lift model that estimates a set of demand values (or sales lift), for a plurality of retail items (or products) at a plurality of discount levels (or promotions). (Schroeder, See at least:  [0006] More specifically, the scope of the present invention includes a method and system for predicting the profit attributable to a proposed sales promotion of a product, wherein the product has a wholesale price and a manufacturing cost per unit sales, including establishing a base volume for sales of the product in the absence of promotions; determining a sales lift for the plurality of single promotions; and correlating the sales lift with promotion information (e.g., the promotion type and discount value) to provide a sales lift model.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Yang to include a demand estimator configured to estimate a set of demand values for the plurality of retail items at a plurality of discount levels; as taught by Schroeder. One of ordinary skill in the art would have recognized the need to improve the ability of sales personnel to estimate the impact that promotions have on increases in sales.  As Schroeder states [0002] Experience may be a guide as to the impact a particular promotion may have on product sales, allowing sales staff to estimate, for example, that a 10% price reduction may result in a 50% increase in sales.

As per claim 2,  Yang in view of Schroeder teaches The system of claim 1, 

Yang does not disclose:
wherein the demand estimator is configured to estimate the set of demand values based on one or more historical sales attributes, changes in one or more historical sales attributes, one or more competitive features, and one or more current features of the plurality of retail items.


Schroeder however teaches a demand estimator or lift model that estimates the demand or lift of a product based on historical or past sales attributes or performance.  (Schroeder, See at least: [0017] As used herein, "lift model" refers to a mathematical model for predicting the lift in consumer sales of a product or the increase in sales for a related product category for a specific customer (or group of customers), apparently caused by a product promotion, obtained by correlation of past sales performance in light of contemporary promotions and base volume, or by any other suitable technique. [0016] As used herein, "lift" refers to the increase in sales volume caused by a promotion. For example, a temporary price reduction of 10% during a one-week period might result in a 50% increase in sales during that period. [0058] Proposed promotions are entered into a computer program that runs a lift model…The models may be derived from correlations of point-of-sale (POS) data with past promotions and, in some embodiments, may be updated continuously as POS data is obtained for each promotion.)
Schroeder also teaches estimating demand values based on competitive features or competitive promotions.  (Schroeder, See at least: [0092] Historical sales information…can be mined by any suitable data mining method for relationships between promotions and products, including cross-elasticity factors, sales lift as a function of market segment (demographic factors, etc.), impact of competitive promotions on vendor promotions…[0094] Results are given in the form of empirical generalizations on the main effects of price promotions on category demand in the short and the long run and through statistical tests on how these effects change with marketing intensity and competition.)
Schroeder teaches estimating the set of demand values based on one or more current features to include inventory features such as shelf pace.  (Schroeder: See at least:  [0082] Numerous computer models for allocation of shelf-space and estimation of the economic impact of particular shelf-space arrangements have been reported in the literature, and any of these may be implemented as part of the business planner system 1 to allow the vendor and/or retailer to consider the effect of shelf-space allocation on the projected sales, including during an active promotion or in the calculation of baselines.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Yang to include wherein the demand estimator is configured to estimate the set of demand values based on one or more historical sales attributes, changes in one or more historical sales attributes, one or more competitive features, and one or more current features of the plurality of retail items, as taught by Schroeder. One of ordinary skill in the art would have recognized the need to improve the ability of sales personnel to estimate the impact that promotions have on increases in sales.  As Schroeder states [0002] Experience may be a guide as to the impact a particular promotion may have on product sales, allowing sales staff to estimate, for example, that a 10% price reduction may result in a 50% increase in sales.


As per claim 3,   Yang in view of Schroeder teaches The system of claim 1,

Yang discloses:
 wherein the plurality of discount levels comprises a default discount level, a first discount level that is greater than the default discount level, and a second default level that is lower than the default discount level.  

Yang discloses a default discount level (12%), a first discount level (50%) which is greater than the default discount level, and a second default discount level (no discount), which is lower than the default discount level.  (Yang, See at least: [0074] The first candidate coupon issuing strategy may specify that coupon values of the groups A1, A2, and A3 are, e.g., 50% discount, no discount, and 12%, respectively.)
As per claim 9, Yang in view of Schroeder teaches The system of claim 1, 

Yang does not disclose:
further comprising a business constraint module configured to provide one or more business constraints as inputs to the price configuration generator.

Schroeder however teaches considering business constraints such as predicted capacity and production plans.  (Schroeder, see at least: [0065] Predicted sales, sales lift, and profits to the manufacturer and/or retailers are calculated 6, generally at a regional or store-based level, followed by integration of the regional or store-based results (not shown), and then compared 8 to marketing objectives 10, predicted capacity 12 and other business objectives or constraints, including production plans and constraints available from the operations database 42.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Yang to include further comprising a business constraint module configured to provide one or more business constraints as inputs to the price configuration generator, as taught by Schroeder. One of ordinary skill in the art would have recognized the need to improve the ability of sales personnel to estimate the impact that promotions have on increases in sales.  As Schroeder states [0002] Experience may be a guide as to the impact a particular promotion may have on product sales, allowing sales staff to estimate, for example, that a 10% price reduction may result in a 50% increase in sales.

As per claim 11,  all of the limitations of claim 11 are included in claim 1.  See relevant rejection to claim 1.

As per claim 12,  all of the limitations of claim 12 are included in claim 2, with the additional dependency on claim 11.  See relevant rejections to claims 2 and 11.

As per claim 13,  all of the limitations of claim 13 are included in claim 3, with the additional dependency on claim 11.  See relevant rejections to claims 3 and 11.

As per claim 19, all of the limitations of claim 19 are included in claim 9, with the additional dependency on claim 11.  See relevant rejections to claims 9 and 11.

Claims 4 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Yang et al. (US 20200357013 A1), in view of Schroeder et al. (US 20030130883 A1), in further view of Munoz et al. (US 20020198819 A1).

As per claim 4, Yang in view of Schroeder teaches The system of claim 3,

Yang does not disclose:

wherein the return computation module is configured to compute a set of first ROI values for a change in discount level from the default discount level to the first discount level, and a set of second ROI values for a change in discount level from the second default level to the default discount level.

Munoz however teaches a first ROI value for a change in discount value from a default discount level or an initial price to a first discount level or a price that is decreased, as well as a set of second ROI values for a change in discount level from a default discount level to a second default level, or higher price. (Munoz, See at least:  [0011] In one embodiment, the price selected is an initial price which is known to be a low price. According to one embodiment, the process is repeated if the potential ROI resulting from the selected price is not within the target ROI. For example, if the potential ROI is below the target ROI, the price may be increased and the steps of calculating expected cash flow and loss data and calculating a potential ROI may be repeated until the potential ROI is within the target ROI. Alternatively, if the potential ROI is above the target ROI, the price may be decreased to provide a more attractive price to the applicant, so long as the resulting potential price is still within the target ROI.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Yang and Schroeder to include wherein the return computation module is configured to compute a set of first ROI values for a change in discount level from the default discount level to the first discount level, and a set of second ROI values for a change in discount level from the second default level to the default discount level, as taught by Munoz.  One of ordinary skill in the art would have recognized the need to achieve expected returns on investments.  As Munoz states [0019] Applicants have discovered that a system and method which allows a lender to establish a price and adjust that price for each application until an expected ROI is achieved will allow lenders to establish and enforce ROI objectives.
As per claim 14, all of the limitations of claim 14 are included in claim 4, with the additional dependency on claims 11 and 13.  See relevant rejections to claims 4, 11, and 13.
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C 103 as being unpatentable over Yang et al. (US 20200357013 A1), in view of Schroeder et al. (US 20030130883 A1), in further view of Munoz et al. (US 20020198819 A1), in further view of Eglen et al. (US 20100241492 A1).  

As per claim 5, Yang in view of Schroeder and Munoz teach The system of claim 4, 

Yang does not disclose:
wherein the price configuration generator is configured to generate a price configuration of the plurality of price configurations by:
selecting a price of a first set of retail items of the plurality of retail items at the first discount level if the computed first ROI value for the first set of retail items is greater than a first ROI threshold value,

Munoz however teaches selecting a price at a first discount level, or a decreased price, if the computed ROI value is greater than a threshold.  (Munoz, See at least: [0011] Alternatively, if the potential ROI is above the target ROI, the price may be decreased to provide a more attractive price to the applicant, so long as the resulting potential price is still within the target ROI.)
Yang does not disclose:
selecting a price of a second set of retail items of the plurality of retail items at the default discount level if the computed second ROI value for the second set of retail items is greater than a second ROI threshold value,

Munoz however teaches selecting a price at the default discount level, or at an increased price, if the computed ROI is greater than an ROI threshold.  (Munoz, See at least: [0011] In one embodiment, the price selected is an initial price which is known to be a low price. According to one embodiment, the process is repeated if the potential ROI resulting from the selected price is not within the target ROI. For example, if the potential ROI is below the target ROI, the price may be increased and the steps of calculating expected cash flow and loss data and calculating a potential ROI may be repeated until the potential ROI is within the target ROI.)
Yang does not disclose:
selecting a price of the remaining retail items of the plurality of retail items at the second discount level.

Munoz however teaches selecting a price at a second discount level or higher price.  (Munoz, See at least: [0011] In one embodiment, the price selected is an initial price which is known to be a low price. According to one embodiment, the process is repeated if the potential ROI resulting from the selected price is not within the target ROI. For example, if the potential ROI is below the target ROI, the price may be increased and the steps of calculating expected cash flow and loss data and calculating a potential ROI may be repeated until the potential ROI is within the target ROI.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Yang and Schroeder to include selecting a price of a first set of retail items of the plurality of retail items at the first discount level if the computed first ROI value for the first set of retail items is greater than a first ROI threshold value, selecting a price of a second set of retail items of the plurality of retail items at the default discount level if the computed second ROI value for the second set of retail items is greater than a second ROI threshold value, selecting a price of the remaining retail items of the plurality of retail items at the second discount level, as taught by Munoz.  One of ordinary skill in the art would have recognized the need to achieve expected returns on investments.  As Munoz states [0019] Applicants have discovered that a system and method which allows a lender to establish a price and adjust that price for each application until an expected ROI is achieved will allow lenders to establish and enforce ROI objectives.
Yang does not disclose:
selecting a price of a third set of retail items of the plurality of retail items at the default discount level if the estimated demand value is zero, and

Eglen however teaches selecting a price at a default discount price, or a price lower than the price for a cycle, when the demand for that cycle is zero. (Eglen, See at least: [0163] If a given item makes no sales during a cycle, then that may be interpreted to mean that demand for that item at that price is zero (at least for this cycle)…If it is determined that there have been no sales of the item during the cycle, the processor may set the second or subsequent price for the item at a price lower than the current price in step 3510.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Yang and Schroeder to include selecting a price of a third set of retail items of the plurality of retail items at the default discount level if the estimated demand value is zero, as taught by Eglen.  One of ordinary skill in the art would have recognized the need for suppliers to make a profit, as well as providing an incentive to customers to purchase a product.  As Eglen states [0005] Therefore, there has been a long-felt need for a system to provide digital media priced so that content suppliers can make a profit, and at the same time provide an incentive for consumers to purchase and not steal content.
As per claim 6, Yang in view of Schroeder, Munoz, and Eglen teach The system of claim 5, 

Yang discloses:
wherein the price configuration generator is further configured to generate the plurality of price configurations by repeating steps (i) to (iv) at different first ROI threshold and second ROI threshold values.

Yang discloses repeating price configuration steps through multiple iterations at different ROI thresholds.  (Yang, See at least: [0115] An exemplary termination condition may be that the highest ROI of the candidate coupon issuing strategies in the current iteration exceeds a first threshold. Other exemplary termination conditions may include that a certain count of iterations are performed, that a difference between the highest ROI of the candidate coupon issuing strategies in the current iteration and the highest ROI of the candidate coupon issuing strategies in the previous iteration is below a second threshold, etc.)
As per claim 15, all of the limitations of claim 15 are included in claim 5, with the additional dependency on claims 11, 13, and 14.  See relevant rejections to claims 5, 11, 13, and 14.
As per claim 16, all of the limitations of claim 16 are included in claim 6, with the additional dependency on claims 11, 13, 14, and 15.  See relevant rejection to claims 6, 11, 13, 14, and 15.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C 103 as being unpatentable over Yang et al. (US 20200357013 A1), in view of Schroeder et al. (US 20030130883 A1), in further view of Albright (WO 02056207 A1).

As per claim 7, Yang in view of Schroeder teaches The system of claim 1,
Yang does not disclose:
 wherein the sales target for the portfolio comprises a revenue target for the portfolio, a gain margin target for the portfolio, or both.

Albright however teaches a revenue target or revenue goals, as well as a gain margin target or gross margin goal.  (Albright, See at least: (Page 9, Lines 11-16) The "Hint" button 250 allows the user to ask the modeling engine 50 to determine a pricing or promotional plan (including price, promotion, assortment decision for each item for the time frame needed) that will optimally achieve the specified goals (such as revenue, gross margin or market share).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Yang and Schroeder to include wherein the sales target for the portfolio comprises a revenue target for the portfolio, a gain margin target for the portfolio, or both, as taught by Albright.  On of ordinary skill in the art would have recognized the need for retailers to select strategies that meet their specified goals.  As Albright states (Page 2, Lines 15-18) Thus, there is a need for computer-aided modeling system and method of pricing and promotion strategies to predict and analyze the consequences of such decisions, so that a retailer can select a strategy that is likely to meet specified goals.

As per claim 8, Yang in view of Schroeder and Albright teach The system of claim 7, 

Yang does not disclose:
wherein the price configuration selector is configured to select a price configuration as the optimum price configuration if an estimated revenue for the selected price configuration is equal to or greater than the revenue target for the portfolio and an estimated gain margin for the selected price configuration is equal to or greater than the gain margin target for the portfolio.  

Albright however teaches selecting or determining an optimal price based on the estimated revenue and margin being equal to or greater than the revenue and margin targets or goals.  (Albright, See at least: (Page 9, Lines 2-16) The illustrated example indicates that by the time the plan has been fully implemented, i.e. by February 4, the plan will have exceeded the forecasted goal for revenue by $19,975, but will be short of gross margin and unit sales goals by 998 and 500, respectively. If the overall objective of the plan was to increase market share, then the plan does not meet the goals, and another plan might do a better job of achieving the goal. However, if the overall objective was to increase revenue, then this plan meets that goal. Preferably, the modeling engine 50 provides algorithms and processes to determine optimal solutions for specified goals. The "Hint" button 250 allows the user to ask the modeling engine 50 to determine a pricing or promotional plan (including price, promotion, assortment decision for each item for the time frame needed) that will optimally achieve the specified goals (such as revenue, gross margin or market share).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Yang and Schroeder to include, wherein the price configuration selector is configured to select a price configuration as the optimum price configuration if an estimated revenue for the selected price configuration is equal to or greater than the revenue target for the portfolio and an estimated gain margin for the selected price configuration is equal to or greater than the gain margin target for the portfolio,  as taught by Albright.  On of ordinary skill in the art would have recognized the need for retailers to select strategies that meet their specified goals.  As Albright states (Page 2, Lines 15-18) Thus, there is a need for computer-aided modeling system and method of pricing and promotion strategies to predict and analyze the consequences of such decisions, so that a retailer can select a strategy that is likely to meet specified goals.
As per claim 17, all of the limitations of claim 17 are included in claim 7, with the additional dependency on claim 11.  See relevant rejections to claims 7 and 11.
As per claim 18, all of the limitations of claim 18 are included in claim 8, with the additional dependency on claims 11 and 17.  See relevant rejection to claims 8, 11, and 17.
Claims 10 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Yang et al. (US 20200357013 A1), in view of Schroeder et al. (US 20030130883 A1), in further view of Pradip et al. (US 20180268429 A1).
As per claim 10,  Yang in view of Schroeder teach The system of claim 1,
Yang does not disclose:
 further comprising a demand sensitivity module configured to estimate a demand sensitivity for the plurality of retail items based on the selected optimum price configuration.

Pradip however teaches a demand sensitivity module or demand learning module that generates a demand sensitivity. (Pradip, See at least: [0009] The demand learning module is configured to generate a demand sensitivity for the subset plurality of commodities and the prediction module is configured to generate a demand forecast for the subset plurality of commodities.)
Pradip teaches estimating a demand sensitivity based on an optimum price configuration or in connection with an optimum pricing model.  (Pradip, See at least: [0062] FIG. 6B is a metric chart 80-B illustrating the values for the same article, but after an optimum price is generated using the techniques disclosed in the present invention. By taking in to account the different components that contribute to the pricing model, determining the demand sensitivity and predicting a corresponding demand forecast and selecting the optimum pricing model, the actual values represented generally by D2 have exceeded the desired values represented generally by D1.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Yang and Schroeder to include, further comprising a demand sensitivity module configured to estimate a demand sensitivity for the plurality of retail items based on the selected optimum price configuration, as taught by Pradip.  One of ordinary skill in the art would have recognized the need to review pricing strategies in order to ensure that profit objectives would be met.  As Pradip states  [0004] Though pricing strategies can be complex, one of the basic rules of pricing is to review prices frequently to assure that they reflect the dynamics of cost, market demand, response to the competition and profit objectives.
As per claim 20, all of the limitations of claim 20 are included in claim 10, with the additional dependency on claim 11.  See relevant rejections to claims 10 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                         
/ALLISON G WOOD/Primary Examiner, Art Unit 3625